Citation Nr: 0828633	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty in Vietnam and 
peacetime from September 1968 to September 1976.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In this decision the Board reopens the claim for service 
connection for a bilateral knee disability.  However, the 
Board finds that additional development of these claims are 
necessary and the issues are remanded and addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The May 2004 rating decision denied service connection 
for a bilateral knee disability; the veteran did not appeal 
this decision and it is final.

2.  The evidence associated with the claims file subsequent 
to the May 2004 rating decision includes service treatment 
records (STRs) that were not previously of record.  The newly 
received evidence otherwise relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a bilateral knee disability and therefore raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying entitlement to 
service connection for a bilateral knee condition is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a bilateral knee 
disability.  Claims for service connection for a knee 
disability were previously considered and denied by the RO in 
a May 2004 rating decision.  The veteran did not appeal the 
decision and as such, the May 2004 decision represents a 
final decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant on April 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the May 2004 rating decision, the evidence of 
record consisted of the veteran's service treatment records 
(STR), outpatient treatment records and lay statements 
associated with the claims file.  Subsequently, additional VA 
examinations, STRs, lay statements and outpatient treatment 
records have been associated with the claims file. 

The evidence received subsequent to the May 2004 rating 
decision is new, in that it was not previously of record, and 
is also material.  The claim was initially denied in the May 
2004 rating decision because the veteran failed to show that 
any current diagnosed bilateral knee disability was incurred 
or caused by military service.  The evidence submitted since 
the final May 2004 decision includes evidence of: lay 
statements by the veteran, outpatient treatment records, a 
January 2008 VA examination and STRs that confirm an injured 
right knee in April 1975.

The Board notes that, if at any time after the VA issues a 
decision on a claim, VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  
38 C.F.R. § 3.156 (c).  

The additional evidence received since the May 2004 rating 
decision includes relevant STRs not previously of record.  In 
any case, the other newly received evidence otherwise relate 
to an unestablished fact necessary to substantiate the claim 
and raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the claim for 
service connection for a bilateral knee disability is 
reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral knee disability is 
reopened.  To this extent and to this extent only, the appeal 
is granted.


REMAND

A preliminary review of the record discloses that further 
development is necessary in order for the veteran's claim to 
be fully and fairly adjudicated.  Specifically, the Board 
finds another VA examination is necessary. 

The evidence of record includes the veteran's STRs, which 
show that in April 1975 the veteran was treated for a right 
knee disability diagnosed as internal derangement of the 
right knee.  In December 2003 the veteran filed a claim for a 
bilateral knee disability.  The veteran claims that during 
service he injured his right knee, which in turn, resulted in 
a current disability of the left knee.  The veteran further 
claims that the right knee disability caused him to 
compensate by placing more use and stress on the left knee, 
and that has a result he currently has a left knee disability 
secondary to the claimed right knee disorder.  

The January 2008 VA compensation and pension (C&P) 
examination report noted that the claims file was reviewed 
and specifically recounted that the veteran claimed he 
injured his right knee in service and that the claimed left 
knee disorder was secondary to the right knee disability.  
However, the remainder of the examination report narrative 
inexplicably focused on the claimed left knee disorder and 
that there was no evidence of an injury to the left knee in 
service.  The examiner concluded that the veteran's knee 
disabilities resulted from bilateral genuvalgum and morbid 
obesity.  The examiner further noted that any right knee 
disability is not related to the left knee and vice versa.  
While the examiner stated that the left knee symptomatology 
was not related to service because there was no evidence of a 
left knee injury in service, the examiner failed to provide 
any etiological rationale concerning the right knee, 
including an opinion as to the relationship, if any, between 
the current right knee disability and the April 1975 right 
knee injury noted in service.  See 38 C.F.R. § 4.2 ("If a 
diagnosis is not supported by the findings on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes").

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the findings of the January 2008 
examination provide the medical nexus necessary to support a 
finding of service connection for the right knee condition. 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded another 
appropriate VA examination to ascertain 
the nature and etiology of the veteran's 
bilateral knee disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly the 
April 1975 service medical records and 
offer an opinion as to the following:

a)  Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed right knee 
disability is related to any event, 
incident or symptoms noted during service. 

b)  Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed left knee 
disability is secondary service connected 
to the right knee disability.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no action until he is 
notified.  The Board intimates no opinion, 
either factual or legal, as to the 
ultimate conclusion warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


